NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1



               United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                               Submitted June 18, 2015 *
                                Decided June 24, 2015

                                        Before

                       RICHARD A. POSNER, Circuit Judge

                       DANIEL A. MANION, Circuit Judge

                       ANN CLAIRE WILLIAMS, Circuit Judge

No. 14-3617

YOLANDA D. YOUNG-SMITH,                        Appeal from the United States District
    Plaintiff-Appellant,                       Court for the Northern District of
                                               Indiana, Hammond Division.
      v.
                                               No. 3:07-CV-629 JVB-JEM
UNITED STEELWORKERS OF
AMERICA, AFL-CIO, CLC, et al.,                 Joseph S. Van Bokkelen,
     Defendants-Appellees.                     Judge.

                                      ORDER

      After Yolanda Young-Smith was fired from her job with Bayer Healthcare, she
sued Bayer and her union, United Steelworkers, AFL-CIO, CLC Local 12273.
Young-Smith settled her claims against Bayer, the Union received partial summary
judgment, and after a trial Young-Smith lost on her remaining claim against the Union.
On appeal Young-Smith contends that the district court committed errors assessing the



      *
        After examining the briefs and record, we have concluded that oral argument is
unnecessary. Thus the appeal is submitted on the briefs and record. See FED. R. APP. P.
34(a)(2)(C).
No. 14-3617                                                                        Page 2

evidence. Because we disagree with each of Young-Smith’s arguments, we affirm the
judgment.

       Bayer fired Young-Smith after a conflict between her and two other employees in
2006. According to Young-Smith, after she learned that two of her coworkers, Rebecca
Holt and Jimmy Robinson, were having a sexual affair, Holt became hostile and
threatened to hurt her. Young-Smith contacted Holt’s husband and told him of the affair,
hoping that Holt would stop threatening her. These events led Bayer’s human-resources
supervisor to call a meeting with Holt, Robinson, and Young-Smith. But Young-Smith
refused to attend the meeting because she feared for her safety. Her refusal led Bayer to
issue Young-Smith a disciplinary note and suspend her for the remainder of her shift.
(She tried to grieve the discipline, but the Union withdrew the grievance before it
reached arbitration.) Bayer also instructed Young-Smith to stop contacting Holt’s
husband because she was disrupting the workplace. A few weeks later, in August 2006,
Bayer fired Young-Smith after she disobeyed that order and persisted in contacting
Holt’s husband.

       The Union filed a grievance asserting that Young-Smith’s dismissal lacked just
cause. She received an expedited hearing, which the Union had the right to demand in a
discharge case. After the hearing, the Union summarized its argument: Holt and
Robinson’s affair, not Young-Smith, was the source of the workplace discord, yet Bayer
rewarded Holt, who is white, with a generous severance package and fired Young-Smith
without cause. The Union did not explicitly argue, as Young-Smith wanted, that the
firing was race discrimination. The arbitrator ruled against Young-Smith, finding that
Bayer had cause to fire her because she “repeatedly continued to fuel a controversy with
two other employees, significantly burdening the workplace with private issues, long
after she had been ordered not to do so.” The other two employees, the arbitrator
explained, “to the best of management’s knowledge, . . . had stopped disrupting the
workplace.”

       Young-Smith next turned to federal court with this suit. After she settled her
claims against Bayer, the Union moved for summary judgment. In response,
Young-Smith articulated two legal theories against the Union.

       Her first claim is that the Union handled her discharge grievance arbitrarily.
Because of her race (black), she argued, the Union did not consider a race-based
grievance of her discharge, refused to allow her counsel to attend the arbitration, and
insisted on an expedited arbitration, where she believes her chances of winning were
diminished. The Union replied that it pursued only a just-cause grievance because Bayer
No. 14-3617                                                                            Page 3

bears the burden of proof in those grievances, but not in race-based grievances, and
Young-Smith presented no evidence that Bayer discharged her for racial reasons.
Moreover, the Union continued, it handles all discharge-related grievances through
expedited arbitration to reduce the time an employee remains out of work, and it
excludes private counsel in arbitrations because they undermine the Union’s role as the
employee’s representative.

       Her second claim has two parts: First, beginning in 2002 the Union had a practice
of refusing requests by blacks to bring race-based grievances, and, second, it adhered to
that practice by ignoring her requests twice in 2006 to bring such grievances. These
grievances would have had merit, she added, because Bayer disciplines blacks more
severely than whites, as when it disciplined her for not attending the human-resources
meeting, even though whites have ignored similar meetings. The Union countered that it
had often filed race-based grievances from employees in this time frame, but it had not
received any such requests from Young-Smith in 2006.

        The district court ruled on the Union’s motion for summary judgment. On
Young-Smith’s claim that the Union handled her discharge grievance arbitrarily, the
court granted the motion because the Union gave uncontradicted evidence that it
handled her grievance legitimately. But citing to fact disputes, the court sent to trial
Young-Smith’s claims that the Union had a practice of refusing requests, including hers,
to raise race-based grievances. Before trial, Young-Smith fired her attorney, and, alleging
fraud, she asked the court to reconsider earlier rulings. But when she was unable to
prove the fraud, the district court denied the motions and sent the case to trial.

       A five-day jury trial ended in the Union’s favor. The district court entered
judgment as a matter of law on Young-Smith’s claim that the Union had a general
practice of refusing to file race-based grievances. It relied on the uncontradicted
testimony of three witnesses who said that the Union had either filed race-based
grievances or had helped employees pursue such grievances. The jury found that,
although Young-Smith had asked the Union to file race-based grievances in 2006 and it
declined to do so, its decision was not racially biased. After entering judgment in the
Union’s favor, the district court denied Young-Smith’s post-judgment motions.

       Young-Smith’s brief on appeal is difficult to follow, but we discern three main
contentions. First, Young-Smith challenges rulings made during her jury trial. We
cannot address these arguments because she failed to submit, as is her duty, see FED. R.
APP. P. 10(b)(2), the full transcripts of the trial. Earlier during this appeal, we warned her
that she must provide a copy of the “full” trial transcript on appeal, rather than ask the
No. 14-3617                                                                             Page 4

court reporter to find the portions that interest her. See Order, Jan. 28, 2015, No. 14-3617
(“The court reporter is under no duty to perform the type of . . . searches that appellant
seeks and that system of obtaining the transcript is not likely in the end to be any less
expensive than simply paying for a full transcript.”). Young-Smith is not proceeding in
forma pauperis, and she does not contend that she cannot afford the trial transcripts.
Under these circumstances, her decision to forego the transcripts, after we warned her
that she needed them, precludes our review of alleged trial errors. See Morisch v.
United States, 653 F.3d 522, 529–30 (7th Cir. 2011); Learning Curve Toys, Inc. v. PlayWood
Toys, Inc., 342 F.3d 714, 731 n.10 (7th Cir. 2003).

       One trial-related issue warrants further comment. Young-Smith contends that the
judge erroneously instructed the jury on her claim that the Union unlawfully ignored
her requests in 2006 to file race-based grievances. Under Goodman v. Lukens Steel Co., 482
U.S. 656, 668–69 (1987), Young-Smith says, the Union violated Title VII and § 1981 if it
systematically refused requests to file race-based grievances, even if its refusal was not
based on race. Yet the district court required proof that its refusal was race-based.

        Even if the district court should not have required proof of racial bias,
see Goodman, 482 U.S. at 669, the error does not warrant reversal. Young-Smith did not
press this argument in the district court, so our review is for plain error. See FED. R. CIV.
P. 51(d)(2). Plain-error review requires that Young-Smith show that the error affected her
substantial rights. See Mesman v. Crane Pro Servs., 512 F.3d 352, 357 (7th Cir. 2008). But,
again, without the trial transcripts, we have no idea if Young-Smith established that the
Union systematically refused to file race-based grievances, and without that proof, any
error is not plain. See Consumer Prods. Research & Design, Inc. v. Jensen, 572 F.3d 436,
439–40 (7th Cir. 2009) (“[W]here appellants cannot articulate how they are affected by
the refused jury instruction, let alone how their ‘substantial rights’ were affected; there is
no reason for this court to interfere.”); Prod. Specialties Grp., Inc. v. Minsor Sys., Inc., 513
F.3d 695, 700 (7th Cir. 2008) (even where district court clearly erred by giving wrong
instruction, appellant still had burden of establishing that his substantial rights were
effected).

        Young-Smith’s second set of arguments challenges the district court’s grant of
summary judgment to the Union on her claim that it arbitrarily handled her discharge
grievance. First, she asserts that the district court procedurally erred by considering
what she calls the Union’s “untimely” motion. But the court extended the deadline for
filing dispositive motions, and the Union filed its motion within that timeframe. Courts
have the broad authority to set and revise deadlines. See FED. R. CIV. P. 6(b); Griffin v.
No. 14-3617                                                                            Page 5

Foley, 542 F.3d 209, 217 (7th Cir. 2008); Raymond v. Ameritech Corp., 442 F.3d 600, 605–06
(7th Cir. 2006). And Young-Smith has not articulated why the revision was
unreasonable. Second, Young-Smith complains that she possessed, but her attorney
refused to submit, additional evidence to oppose summary judgment. But she does not
explain what that additional is, so the argument goes nowhere. Third, on the merits, she
repeats her contention that the Union handled her grievance arbitrarily by bringing only
a just-cause grievance, expediting her hearing, and barring her private counsel. But the
Union offered uncontradicted evidence of its reasons for these actions: easier burden of
proof in just-cause cases, reduced out-of-work time with expedited arbitrations, and
avoidance of interference from outside counsel. These reasons were legitimate and not
pretextual, so they defeated her claim that the union’s conduct was arbitrary, see Vaca v.
Sipes, 386 U.S. 171, 190–92 (1967), or discriminatory, see McDonnell Douglas Corp. v. Green,
411 U.S. 792, 804–05 (1973); Green v. Am. Fed’n of Teachers/Illinois Fed’n of Teachers Local
604, 740 F.3d 1104, 1105–07 (7th Cir. 2014).

        Finally, Young-Smith maintains that because her attorney and defense counsel
defrauded the district court and pressured her into accepting a settlement from Bayer,
the district court should have granted her motions to vacate its earlier rulings. In a
separate suit, Young-Smith raised what appear to be substantially similar allegations
against her and the Union’s attorneys. We affirmed the dismissal of that suit for failure
to state a federal claim. See Young-Smith v. Holt, 575 F. App’x 680 (7th Cir. 2014). Aside
from the possible preclusive effect of that affirmance on these allegations, our review of
the record uncovers no evidence to substantiate them. Therefore we are satisfied that the
district court did not abuse its discretion in denying Young-Smith’s motions based on
these allegations. See Selective Ins. Co. of S.C. v. City of Paris, 769 F.3d 501, 507 (7th Cir.
2014); In re Met-L-Wood Corp. v. Pipin, 861 F.2d 1012, 1018–19 (7th Cir. 1988).

      We have reviewed the remainder of Young-Smith’s arguments on appeal and
none has merit. Accordingly, the judgment of the district court is AFFIRMED.